 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     FRANK BACA,                                      Case No. 1:15-cv-01916-DAD-JDP

12                      Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                        TO DENY DEFENDANT DILEO’S AND
13           v.                                         DEFENDANT AKANNO’S MOTIONS FOR
                                                        SUMMARY JUDGMENT FOR FAILURE
14     MARTIN BITER, et al.,                            TO EXHAUST ADMINISTRATIVE
                                                        REMEDIES
15                      Defendants.
                                                        OBJECTIONS DUE IN 14 DAYS
16
                                                        ECF Nos. 127, 130
17

18          Plaintiff Frank Baca is a state prisoner proceeding with appointed counsel in this civil
19   rights action brought under 42 U.S.C. § 1983. Plaintiff alleges that prison officials failed to treat
20   his Hepatitis C Virus and related conditions in violation of the Eighth Amendment. See ECF No.
21   29. On July 12, 2019, defendant Dileo moved for summary judgment on the ground that plaintiff
22   failed to exhaust his administrative remedies. ECF No. 127. On July 19, 2019, defendant
23   Akanno moved for the same relief. ECF No. 130. Both defendants concede that plaintiff pursued
24   a 2015 grievance through the entire administrative process, but argue that the 2015 grievance
25   process failed to exhaust plaintiff’s remedies against defendants Akanno and Dileo specifically.
26   Both defendants point out that they were not named in the 2015 grievance; defendant Akanno
27   also argues that he did not begin treating plaintiff until after the 2015 grievance was filed. See
28   ECF No. 127-1 at 6; ECF No. 130 at 9. Plaintiff opposed both motions on August 1, see ECF
                                                        1
 1   Nos. 132 and 133, and both defendants replied on August 8, see ECF Nos. 135 and 136.

 2          We recommend that the court deny both motions for summary judgment. The Ninth

 3   Circuit’s opinion in Reyes v. Smith, 810 F.3d 654 (9th Cir. 2016), is squarely on point. The fact

 4   that plaintiff did not name specific defendants in his grievance, thus violating a procedural rule,

 5   does not contravene the exhaustion requirement because the prison had notice of the issue and

 6   decided the grievance on the merits. See id. at 657.

 7          The Prison Litigation Reform Act (“PLRA”) requires that “[n]o action shall be brought

 8   with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a

 9   prisoner confined in any jail, prison, or other correctional facility until such administrative

10   remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The Supreme Court has held

11   that exhaustion “demands compliance critical procedural rules because no adjudicative system

12   can function effectively without imposing some orderly structure on the course of its

13   proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006). Here, the administrative process of

14   the California Department of Corrections and Rehabilitation provides the relevant administrative

15   process that must be exhausted. Those regulations require, among other things, that the inmate’s

16   grievance “shall list all staff member(s) involved and shall describe their involvement in the

17   issue.” Cal. Code Regs. tit 15, § 3084.2(a)(3). The regulations further require that the inmate

18   “shall include the staff member’s last name, first initial, title or position, if known, and the dates

19   of the staff member’s involvement in the issue under appeal.” Id.

20          Baca’s grievance did not comply with this rule, but prison officials nonetheless considered
21   its merits. Indeed, Baca’s 2015 grievance did not just fail to list defendants Akanno and Dileo; it

22   failed to “list” any defendants, much less give titles and describe involvement. See ECF No. 127-

23   4 at 17. The grievance does reference a single visit to an unnamed doctor on February 25, 2015,

24   but it is otherwise much more general: Baca complains of a longstanding and ongoing

25   “SERIOUS VIRAL INFECTION” for which he requests “IMMEDIATE MEDICAL

26   TREATMENT. Id. The prison processed the complaint, and the final level of administrative
27   review noted simply (and accurately) that Baca was requesting “[i]mmediate medical treatment

28   for [his] hepatitis C virus.” Id. at 24. The Ninth Circuit (and at least seven other circuits) have
                                                         2
 1   held that “the PLRA exhaustion requirement is satisfied if prison officials decide a potentially

 2   procedurally flawed grievance on the merits.” Reyes v. Smith, 810 F.3d 654, 657 (9th Cir. 2016).

 3   This is so, the court reasoned, because “[w]hen prison officials opt not to enforce a procedural

 4   rule but instead decide an inmate’s grievance on the merits, the purposes of the PLRA exhaustion

 5   requirement have been fully served: prison officials have had a fair opportunity to correct any

 6   claimed deprivation and an administrative record supporting the prison’s decision has been

 7   developed.” Id. at 658. Here, as in Reyes, “defendants cannot argue that prison officials were

 8   unaware of the involvement of physicians” who were not named in the grievance. Reyes, 810

 9   F.3d at 659. Baca was complaining of an ongoing condition, filed a general grievance, and prison

10   officials decided it on the merits.

11          The fact that Baca was complaining of an ongoing condition is also why defendant

12   Akanno’s separate argument—that he did not begin treating plaintiff until shortly after the 2015

13   grievance was filed—does not succeed. Inmates “are not required to file and exhaust a separate

14   grievance each time they allegedly receive inadequate medical care for an ongoing condition.”

15   Lewis v. Naku, No. CIV S-07-0090-RRB-DAD, 2007 WL 3046013, at *5 (E.D. Cal. Oct. 18,

16   2007); see also Millner v. DiLeo, No. 1:17-cv-00507-LJO-SAB, 2019 WL 316827, at *7 (E.D.

17   Cal. Jan. 24, 2019) (same); see also Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (“A

18   grievance need not include legal terminology or legal theories unless they are in some way

19   needed to provide notice of the harm being grieved. A grievance also need not contain every fact

20   necessary to prove each element of an eventual legal claim.”).
21          Summary judgment is appropriate when there is “no genuine dispute as to any material

22   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In a

23   summary judgment motion for failure to exhaust, the defendant has the initial burden of

24   establishing “that there was an available administrative remedy, and that the prisoner did not

25   exhaust that available remedy.” Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014). Because

26   the court is persuaded that defendants have not carried their burden, summary judgment in their
27   favor is inappropriate.

28
                                                       3
 1            FINDINGS AND RECOMMENDATIONS

 2            We recommend that:

 3            1. Defendants’ motions for summary judgment for failure to exhaust administrative

 4   remedies, ECF Nos. 127 and 130, should be denied.

 5            2. The case should be referred back for further proceedings.

 6            We submit the findings and recommendations to the district judge under 28 U.S.C.

 7   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

 8   Eastern District of California. Within 14 days of the service of the findings and

 9   recommendations, the parties may file written objections to the findings and recommendations

10   with the court and serve a copy on all parties. That document should be captioned “Objections to

11   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

12   and recommendations under 28 U.S.C. § 636(b)(1)(C).

13
     IT IS SO ORDERED.
14

15
     Dated:      February 27, 2020
16                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19   No. 205.
20
21

22

23

24

25

26
27

28
                                                       4
